In an action to permanently enjoin the defendant from engaging in alterations, renovations, or improvements to her condominium unit without prior consent from the condominium board of managers, the *631plaintiff appeals from an order of the Supreme Court, Suffolk County (Pitts, J.), dated November 14, 2005, which denied its motion for a preliminary injunction.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the issuance of a preliminary injunction was not warranted. Mastro, J.E, Krausman, Florio and Balkin, JJ., concur.